Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the combination of the Stone et al. (US 2015/0032022) in view of Tass et al. (US 2006/0276853) and Block et al. (US 2014/0114168). While in combination these references disclose a system to enhance diagnostic evoked potential recordings of a nerve or neural pathway with a plurality of stimulating electrodes, a stimulator, an a processor with the ability to provide different modes they do not explicitly teach the general search mode and focused search mode and the associated steps as in the claimed invention. This distinguishes the claimed invention over the prior art and allows for the optimization of evoked potentials with higher quality and greater consistency leading to more clinical usefulness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK FERNANDES/Primary Examiner, Art Unit 3791